                     Donaldson & Chilliest, LLP
                    1825 Park Avenue, Suite 1102
                        New York, NY 10035
                               212-722-4900
                               212-722-4966


                                              February 17, 2020


VIA ECF
Honorable Victor Marrero
United States District Court Judge
500 Pearl Street
New York, NY 10007

        Re:   United States v. Torres et al
              S8 16 Cr 809 (VM)
              Walston Owen

Hon. Marrero,

      Defendant Walston Owen writes regarding the Court’s proposed
Jury Charge and respectfully submits the following:

   1.     We would respectfully join co-counsel for Randy Torres
          submission objecting to the broadening of Mr. Owen’s
          sentencing to anything beyond that which is in the current
          indictment. Specifically, the Jury should not consider Mr. Owen
          regarding the alleged murder of Mr. Suazzo or any other
          charge that could increase Mr. Owen’s sentence beyond that
          stated in the S8 indictment.
   2.     We join co-counsel for Charles Ventura as it relates to the
          Circumstantial Evidence charge, the Co-defendant’s Plea
          Agreement and the Witness Using or Addicted to Drugs charge.
    3.    Finally, we do have several minor additions that we would like
          added to the instructions that we think we can resolve at the
          Conference tomorrow.1

                                                Sincerely,

                                                /s/ Xavier R. Donaldson

                                                Xavier R. Donaldson




1We sent these edits to the Government for its review and will have them available
at tomorrow’s conference.
